Case 2:18-cv-00512-JRG Document 16-1 Filed 02/21/19 Page 1 of 2 PageID #: 128




                  EXHIBIT A
Case 2:18-cv-00512-JRG Document 16-1 Filed 02/21/19 Page 2 of 2 PageID #: 129

                                                                                                Kevin Gannon
                                                                                    Direct Dial: 617-456-8061
                                                                                    kgannon@princelobel.com
                                         February 21, 2019

Hon. Rodney Gilstrap
United States District Court for the Eastern District of
Texas Sam B. Hall, Jr. Federal Building and United
States Courthouse 100 East Houston Street
Marshall, TX 75670

Re:     Uniloc 2017 LLC v. Cardo Systems, Inc., Case No. 2:18-cv-00510-JRG (E.D. Texas)
        Uniloc 2017 LLC v. Terrano, LLC, Case No. 2:18-cv-00512-JRG (E.D. Texas)

Dear Judge Gilstrap:

       Plaintiff Uniloc 2017 LLC (“Uniloc”) and Defendants Cardo Systems, Inc. and Terrano,
LLC respectfully submit this joint letter pursuant to the Court’s Standing Order Regarding
Motions under 35 U.S.C. § 101, to indicate that the parties agree that prior claim construction is
not needed to inform the Court’s analysis as to patentability.

                                                      Respectfully submitted,

 /s/ Kevin Gannon                                    /s/ David A. Loewenstein
 Kevin Gannon                                        Justin Kurt Truelove
 Massachusetts State Bar No. 640931                  TRUELOVE LAW FIRM, PLLC
 Aaron Jacobs                                        100 West Houston
 Massachusetts State Bar No. 677545                  P.O. Box 1409
 PRINCE LOBEL TYE LLP                                Marshall, TX 75671
 One International Place, Suite 3700                 Tel: (903) 938-8321
 Boston, MA 02110                                    Fax: (903) 215-8510
 Tel: (617) 456-8000                                 Email: kurt@truelovelawfirm.com
 Fax: (617) 456-8100
 Email: kgannon@princelobel.com                      David A. Loewenstein
 Email: ajacobs@princelobel.com                      Clyde A. Shuman
                                                     PEARL COHEN ZEDEK LATZER BARATZ
 Edward R. Nelson III                                LLP
 ed@nbafirm.com                                      1500 Broadway, 12th Floor
 Texas State Bar No. 00797142                        New York, NY 10036
 NELSON BUMGARDNER ALBRITTON P.C.                    Tel: (646) 878-0800
 3131 West 7th Street, Suite 300                     Fax: (646) 878-0801
 Fort Worth, TX 76107
 Tel: (817) 377-9111                                 Attorneys for the Defendants

 Shawn Latchford
 shawn@nbafirm.com
 Texas State Bar No. 24066603
 NELSON BUMGARDNER ALBRITTON P.C.
 111 West Tyler Street
 Longview, Texas 75601
 Tel: (903) 757-8449
 Fax: (903) 758-7397

 ATTORNEYS FOR THE PLAINTIFF
